Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-00304-RBJ

ROBERT HARRISON, on behalf of himself, the ENVISION MANAGEMENT HOLDING,
INC. ESOP, and all other similarly situated individuals,

         Plaintiff,

         v.

ENVISION MANAGEMENT HOLDING, INC. BOARD OF DIRECTORS, et al.,

         Defendants.


         DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND TO STAY
       PURSUANT TO SECTIONS 3 AND 4 OF THE FEDERAL ARBITRATION ACT
        OR, IN THE ALTERNATIVE, TO DISMISS FOR LACK OF JURISDICTION


                                        INTRODUCTION

         Plaintiff seeks to litigate, on a representative basis, claims that he must arbitrate on an

individual basis. Plaintiff seeks benefits that he claims Defendants owe him under the terms of his

ERISA-regulated retirement plan, the Envision Management Holding, Inc. Employee Stock

Ownership Plan (the “Plan”). But such benefits may be awarded, if at all, only pursuant to the

terms of the “Plan Document” that governs the Plan.1 That document requires arbitration of these

claims. By filing his complaint in federal court, Plaintiff seeks to circumvent two federal laws—

the Federal Arbitration Act (“FAA”), which mandates enforcing arbitration provisions, and

ERISA, which dictates enforcing the terms of governing plan documents.

         Federal statutes should be harmonized, and “[a] party seeking to suggest that two statutes

cannot be harmonized . . . bears the heavy burden of showing ‘a clearly expressed congressional


1
    A true and correct copy of the Plan Document is attached hereto as Exhibit A.
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 2 of 15




intention’ that such a result should follow.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1624 (2018).

(emphasis added). ERISA contains no express (or implied) intention by Congress not to harmonize

these statutes and, therefore, the Court should “give effect to both.” Id. Here, the FAA’s directive

to enforce arbitration agreements, see id. at 1621, and ERISA’s directive to enforce plan terms,

see US Airways, Inc. v. McCutchen, 569 U.S. 88, 101 (2013), are both fulfilled by enforcing the

arbitration provision contained in the Plan Document.

       Accordingly, the Court should compel Plaintiff to arbitrate all of his claims on an individual

basis pursuant to the FAA, and either stay this lawsuit or, in the alternative, dismiss the case (and

close it administratively) under Rule 12(b)(1). Either way, and again consistent with the terms of

the Plan Document, the Court should award Defendants their fees and costs in bringing this motion.

                                         BACKGROUND

I.     Statutory Background, Parties, and Claims in Plaintiff’s Complaint.

       This case involves an employee stock ownership plan (“ESOP”), an ERISA-regulated

defined-contribution plan defined under 29 U.S.C. § 1107(d)(6)(A) that allows participating

employees to acquire a beneficial interest in company stock of their employer. Congress intended

that ESOPs would provide a tax-favored way for employers to fund retirement benefits for

employees and serve as a “‘technique of corporate finance’ that would encourage employee

ownership.” Martin v. Feilen, 965 F.2d 660, 664 (8th Cir. 1992).

       Plaintiff, Robert Harrison, filed this putative ERISA class action against various defendants

related to his former employer, Envision Management LLC, and the Plan.2 The Complaint alleges



2
  Specifically, the Complaint names the Envision Management Holding, Inc. Board of Directors
(the “Board”); the Envision Management Holding, Inc. Employee Stock Ownership Plan
Committee (the “ESOP Committee”); Argent Trust Company (“Argent”), the Plan’s independent
trustee; and individual defendants Darrel Creps, III, Paul Sherwood, Jeff Jones, Aaron Ramsay,
and Tanweer Khan. Dr. Khan’s name is misspelled in the Complaint, but spelled correctly here.


                                                 2
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 3 of 15




the following ERISA violations: that defendants engaged in prohibited transactions related to the

Plan’s purchase of shares of Envision Management Holding, Inc. stock at a price that was

purportedly higher than fair market value (Counts I, II); that certain defendants breached fiduciary

duties (Counts III, IV, V); and that certain indemnification provisions are invalid (Count VI).

       All of these claims are premised on duties that arise under (and benefits allegedly due

pursuant to) the Plan Document, which mandates that Plan participants, like Plaintiff, bring such

claims only in individualized, binding arbitration.

II.    Relevant Terms in the Plan Document.

       Plaintiff has been a participant since the Plan was first adopted. See Compl. ¶ ¶ 26-27.

Since the Plan’s inception and through the present, the governing Plan Document has stated that

“all Covered Claims must be resolved exclusively pursuant to the provisions of this Section 21

(the ‘Arbitration Procedure’).” See Ex. A at § 21.1. The Plan Document defines “Claimant” as

“an Eligible Employee, Participant or Beneficiary,” and broadly defines the term “Covered

Claim.” See id., § 21.1, 21.1(a). Under the Plan Document definitions, and as discussed further

below, Plaintiff is a “Claimant,” and each count of his Complaint is a “Covered Claim.”

       The Plan Document also contains a “Class Action Waiver” provision, which provides that

claims “must be brought solely in the Claimant’s individual capacity and not in a representative

capacity or on a class, collective, or group basis.” Id., § 21.1(b). Further, the Class Action Waiver

provision provides that, for claims brought under 29 U.S.C. § 1132(a)(2) to seek relief under

ERISA § 409, Claimants are entitled to pursue remedies for their individual Plan accounts (as

opposed to the accounts of any other Plan participants). Id. The “Class Action Waiver” provision

is “material and non-severable,” and “[a]ny dispute or issue as to the applicability or validity” of

it “shall be determined by a court of competent jurisdiction” rather than the arbitrator. Id.




                                                 3
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 4 of 15




                                            ARGUMENT

        In the FAA, Congress enshrined in statute “a liberal federal policy favoring arbitration”

that was specifically designed to counteract prior “widespread judicial hostility to arbitration[.]”

AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (citation omitted). “The overarching

purpose of the FAA . . . is to ensure the enforcement of arbitration agreements according to their

terms so as to facilitate streamlined proceedings.” Id. at 344. Thus, federal courts “must rigorously

enforce arbitration agreements,” including for “claims that allege a violation of a federal statute[.]”

Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 233 (2013) (quotations omitted).

        In short, according to the plain text of the FAA and multiple recent Supreme Court cases

interpreting it, enforcement of arbitration agreements is mandatory: The FAA states that they

“shall be valid, irrevocable, and enforceable,” see 9 U.S.C. § 2; courts must compel arbitration “in

accordance with the terms of the agreement” upon the motion of either party, see id. § 4; and courts

faced with such a motion must “stay the trial of the action until such arbitration has been had in

accordance with the terms of the agreement[,]” see id. § 3. Accord. Concepcion, 563 U.S. at 344.

        The Tenth Circuit upholds this command by noting that “‘[q]uestions of arbitrability must

be addressed with a healthy regard for the federal policy favoring arbitration,’ and thus, ‘any

doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration.’”

Williams v. Imhoff, 203 F.3d 758, 764 (10th Cir. 2000). Any contract with an arbitration clause

gives rise to “a presumption of arbitrability,” which “may be overcome only if it may be said with

positive assurance that the arbitration clause is not susceptible of an interpretation that covers the

asserted dispute.” ARW Exploration Corp. v. Aguirre, 45 F.3d 1455, 1462 (10th Cir. 1995).

        When questions of enforceability arise, the Tenth Circuit “appl[ies] a two-step inquiry,”

namely: “(1) did the parties agree to arbitrate the dispute; and (2) if so, are there ‘legal constraints




                                                   4
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 5 of 15




external to the parties’ agreement that foreclose the arbitration of those claims.’” Ward v. Express

Messenger Sys., Inc., 413 F. Supp. 3d 1079, 1083 (D. Colo. 2019) (alterations omitted). The first

step “focuses on two considerations: (1) whether there is a valid agreement to arbitrate; and (2)

whether the dispute falls within the scope of that agreement.” Scarpitti v. Charter Commc’ns, Inc.,

No. 18-CV-02133-REB-MEH, 2018 WL 10806905, at *1 (D. Colo. Dec. 7, 2018).

I.     Plaintiff Should Be Compelled to Pursue All of His Claims Via Binding Arbitration.

       A.      The Plan Document Contains a Valid and Enforceable Arbitration Provision.

       ERISA directs courts to enforce plan documents as written. US Airways, Inc., 569 U.S. at

101. Moreover, employers have “large leeway to design [employee benefit plans] as they see fit.”

Heimeshoff v. Hartford Life & Acc. Ins. Co., 571 U.S. 99, 108 (2013). The written plan document

binds participants, beneficiaries, and employers and governs claims made under the plan. See

Curtiss-Wright Corp. v. Schoonejongen, 514 U.S. 73, 83 (1995) (holding that ERISA’s statutory

scheme is “built around reliance on the face of written plan documents”).

       Since its inception, this Plan Document has provided that any “Covered Claim” “made by

or on behalf of an Eligible Employee, Participant or Beneficiary . . . shall be resolved exclusively

by binding arbitration[.]” Ex. A, § 21.1(a). This provision means what it says: Section 21.1 of

the Plan Document binds Plaintiff and requires arbitration of his claims.3

       The Supreme Court has held that arbitrators are competent to interpret and apply federal

law and, thus, claims for violations of a federal statute—including putative class actions or




3
  Federal common law, not state law, governs the determination whether the Plan Document’s
arbitration provision binds Plaintiff. See Mathews v. Sears Pension Plan, 144 F.3d 461, 465 (7th
Cir. 1998) (When interpreting the terms of an ERISA plan, “the relevant principles of contract
interpretation are not those of any particular state’s contract law, but rather are a body of federal
common law tailored to the policies of ERISA.”). That is because ERISA contains a broad
preemption provision. See 29 U.S.C. § 1144(a).


                                                 5
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 6 of 15




representative claims brought under federal law—may be arbitrated unless “the FAA’s mandate

has been overridden by a contrary congressional command[.]” See American Express Co., 570

U.S. at 233 (quotation omitted). The Court also has observed that “[i]n many cases over many

years, this Court has heard and rejected efforts to conjure conflicts between the [FAA] and other

federal statutes,” and “[t]hroughout, we have made clear that even a statute’s express provision for

collective legal actions does not necessarily mean that it precludes ‘individual attempts at

conciliation’ through arbitration.” Epic Sys. Corp., 138 S. Ct. at 1627 (emphasis added).

       This means that the FAA applies to claims alleging violations of ERISA. No court has

recognized any “clearly expressed congressional intention” in ERISA to override the FAA, nor

any reason why ERISA should be unique among federal statutes as exempt from the Supreme

Court’s clear guidance in American Express and Epic Systems. Each circuit to consider the

question—including the Tenth Circuit—has concluded that “Congress did not intend to prohibit

arbitration of ERISA claims.”4 Williams, 203 F.3d at 767; see also Dorman v. Charles Schwab

Corp., 780 F. App’x 510, 513-14 (9th Cir. 2019) (Dorman II)5 (collecting cases).

       For example, in Dorman II, the Ninth Circuit reversed a district court’s refusal to compel

arbitration based on a provision contained in a plan document. There, as here, the plaintiff-

employee brought ERISA claims for breach of fiduciary duty. In holding that both the plan’s

arbitration and class action waiver provisions were enforceable and binding, the court concluded



4
  Because the Tenth Circuit in Williams concluded that “Congress did not intend to prohibit
arbitration of ERISA claims,” 203 F.3d at 767, there are no “legal constraints external to the
parties’ agreement that foreclose the arbitration of those claims.” Ward, 413 F. Supp. 3d at 1083.
5
  Dorman II was the second of two concurrently-issued opinions addressing whether a district
court erred in refusing to enforce an arbitration provision contained in an ERISA-regulated
retirement plan. In Dorman v. Charles Schwab Corp., 934 F.3d 1107 (9th Cir. 2019) (Dorman I),
the Ninth Circuit overruled its prior precedent on the arbitrability of ERISA claims in light of the
Supreme Court’s decision in American Express.


                                                 6
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 7 of 15




that “[t]he Plan and [the plaintiff] both agreed to arbitration on an individual basis[.]” The court

therefore held that “the Plan expressly agreed in the Plan document that all ERISA claims should

be arbitrated,” and “[a] plan participant agrees to be bound by a provision in the plan document

when he participates in the plan while the provision is in effect.” Id. at 512-14 (citation omitted).

The court enforced the arbitration provision as written.

       The Court should reach the same conclusion here. Plaintiff alleges that he “is a vested

participant” in the Plan, and that he has participated in the Plan since its inception. See Compl.

¶ ¶ 26-27. Consequently, he has agreed to be bound by Section 21.1 of the Plan Document by

virtue of his being a participant for the entire time that the Plan provision has been in effect. See

Schoemann v. Excellus Health Plan, Inc., 447 F. Supp. 2d 1000, 1007 (D. Minn. 2006) (ERISA

plan terms (like forum-selection clauses) bind participants, even when participants do not negotiate

or affirmatively consent to terms).6 The Court should conclude that Section 21.1 is valid and binds

Plaintiff with respect to the forum in which he can bring his “Covered Claims.”




6
  To the extent Plaintiff may argue that the arbitration provision in the Plan Document is not
binding on him because he did not receive notice of it or did not take affirmative action to manifest
his agreement to it, he would be mistaken. Plaintiff was provided a copy of the Plan Document
before he filed suit and, more relevant, by participating in the Plan, Plaintiff is bound to abide by
its terms. See Schoemann, 447 F. Supp. 2d at 1007.
        Likewise, Plaintiff would be incorrect if he argued that arbitration should not be compelled
because the Plan Document’s arbitration provision was not described in the Plan’s summary plan
description (“SPD”). An ESOP’s plan document controls and governs the plan’s terms.
Participants may receive other documents, like an SPD, that may explain plan terms. The Supreme
Court has concluded, however, that statements in an SPD “‘communicate with beneficiaries about
the plan, but . . . do not themselves constitute the terms of the plan.’” US Airways, Inc., 569 U.S.
at 92 n.1 (alterations omitted) (quoting CIGNA Corp. v. Amara, 563 U.S. 421, 438 (2011)).
Following Amara, the Tenth Circuit has concluded that an SPD “cannot create terms that are not
also authorized by, or reflected in, governing plan documents.” Eugene S. v. Horizon Blue Cross
Blue Shield of New Jersey, 663 F.3d 1124, 1131 (10th Cir. 2011). Because the Plan Document
unambiguously requires Plaintiff to arbitrate, precedent from the Supreme Court and Tenth Circuit
requires enforcing the Plan Document’s arbitration provision, even if not referenced in the SPD.


                                                 7
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 8 of 15




          Indeed, this case is unlike those in which courts (perhaps wrongly) decline to enforce

arbitration provisions that were added to ERISA plan documents as amendments after the events

giving rise to the participant’s claims occurred. See, e.g., Hensiek v. Bd. of Dirs. of Casino Queen

Holding Co., No. 3:20-CV-377-DWD, 2021 WL 267655, at *6 (S.D. Ill. Jan. 25, 2021), appeal

docketed, Nos. 21-1175, 21-1176, 21-1177 (7th Cir. Jan. 29, 2021). Here, the Plan Document has

included the arbitration provision since the Plan’s inception and, accordingly, for the entire time

Plaintiff has participated in it. There is no basis for declining to enforce the provision.

          B.     Plaintiff’s Claims Fall Within the Scope of the Arbitration Provision.

                 1.      Section 21.1 of the Plan Document is a “Broad” Arbitration Provision
                         that is Presumptively Valid.

          When there is any question whether claims are arbitrable, courts first “determine whether

the parties’ arbitration clause is broad or narrow,” and “‘[w]here the arbitration clause is broad,

there arises a presumption of arbitrability[.]’” St. Charles v. Sherman & Howard L.L.C., No. 14-

CV-03416-RM-CBS, 2015 WL 1887758, at *2 (D. Colo. Apr. 24, 2015). The presumption of

arbitrability “may be overcome only if it may be said with positive assurance that the arbitration

clause is not susceptible of an interpretation that covers the asserted dispute.” ARW Exploration

Corp. v. Aguirre, 45 F.3d 1455, 1462 (10th Cir. 1995) (quotation omitted).

          The language of an arbitration provision evinces whether it is “broad.” Thus, “the phrases

‘arising out of or relating to’ mean that the parties intended their arbitration agreement to be

construed broadly.” St. Charles, 2015 WL 1887758, at *2. In addition, in ARW Exploration Corp.,

the agreements at issue provided for arbitration of “any matter with respect to which a decision

must be made,” which the Tenth Circuit described as “broad and sweeping language” that gave

rise to a “presumption of arbitrability.” ARW Exploration Corp., 45 F.3d at 1458, 1462 (emphasis

added).



                                                  8
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 9 of 15




       The definition of “Covered Claim” in Section 21.1 of the Plan Document is unquestionably

broad and favors arbitration, and it reinforces the presumption of arbitrability:

       Any claim made by or on behalf of [a Claimant] which arises out of, relates to, or
       concerns this Plan, the Trust Agreement, or the Trust, including without limitation,
       any claim for benefits . . . ; any claim asserting a breach of, or failure to follow, the
       Plan or Trust; and any claim asserting a breach of, or failure to follow, any provision
       of ERISA or the Code, including without limitation claims for breach of fiduciary
       duty, ERISA § 510 claims, and claims for failure to timely provide notices or
       information required by ERISA or the [Internal Revenue] Code.

Ex. A § 21.1(a) (emphases added). This definition of “Covered Claim” encompasses “any claim”

under the two statutes (ERISA and the Internal Revenue Code) that could potentially provide for

liability with respect to an ERISA-governed plan. The definition also uses the terms “without

limitation,” as well as the “arising out of” language that the court held in St. Charles implicates

the presumption of arbitrability. In short, Section 21.1 is as “broad” as an arbitration provision

could be, and therefore the claims at issue here are presumptively arbitrable.

               2.      All of Plaintiff’s Claims Fall Within the Scope of the Plan Document’s
                       Arbitration Provision Because the Claims are All “Covered Claims,”
                       and the Provision Applies to All Defendants.

       Even absent a finding that Section 21.1 is a “broad” provision entitled to a presumption of

arbitrability, Plaintiff’s claims fall easily within the plain language7 of a “Covered Claim” subject

to arbitration. The Complaint’s six counts fall within the “Covered Claims” definition because

each “assert[s] a breach of, or failure to follow, [a] provision of ERISA.” Ex. A, § 21.1(a); Compl.

¶ ¶ 115-165. Accordingly, Plaintiff’s claims fall within the scope of the arbitration provision.

       Moreover, the Plan Document’s arbitration provision applies to all Defendants. Section

21.1 “shall apply to all Covered Claims asserted by a Claimant, whether such Covered Claims are


7
  See, e.g., Martinez v. Plumbers & Pipefitters Nat’l Pension Plan, 795 F.3d 1211, 1219 (10th Cir.
2015) (Courts interpret ERISA plans by “consider[ing] the common and ordinary meaning as a
reasonable person in the position of the plan participant would[.]”).


                                                  9
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 10 of 15




 asserted solely against one or more of the Plan’s fiduciaries or are also asserted against the Primary

 Sponsor or any other non-fiduciary (e.g., a Plan service provider).” Ex. A, § 21.1(l). Specifically,

 Argent, the ESOP Committee, and the Board are fiduciaries, and the other Defendants are non-

 fiduciaries.

         Whether by presumption or by plain meaning, Plaintiff’s claims are arbitrable because they

 fall within the plain definition of “Covered Claims” in the Plan Document, and the Court therefore

 should compel arbitration under Section 4 of the FAA.

 II.     THE COURT SHOULD STAY THE CASE PENDING ARBITRATION OR, IN
         THE ALTERNATIVE, DISMISS IT.

         Section 3 of the FAA directs courts to stay proceedings where, as here, alleged claims are

 arbitrable and a party has asked for a stay. See 9 U.S.C. § 3. “When the parties have entered into

 an arbitration agreement, and either party requests a stay of the case pending arbitration, the Court

 must stay the case. Jajack v. New York Life Ins. Co., No. 20-CV-01590-MEH, 2020 WL 8269316,

 at *6 (D. Colo. Dec. 28, 2020) (emphasis added).

         Moreover, the court in Jajack also observed that “[a] district court lacks subject matter

 jurisdiction over disputes that are covered by an arbitration agreement,” and “dismissal under Rule

 12(b)(1) is appropriate if there is a valid and enforceable arbitration clause.” Id. at *4 (citing

 Hagerman v. United Transp. Union, 281 F.3d 1189, 1195 (10th Cir. 2002)). The court in Jajack

 administratively closed that case after compelling arbitration, as this Court should here.

         For the reasons discussed above, see Sections I.A & I.B supra, the Plan Document dictates

 arbitration of the claims here. Accordingly, the Court should either (1) stay this proceeding

 pursuant to Section 3 of the FAA, or (2) in the alternative, dismiss and close the case

 administratively under Rule 12(b)(1), subject to potential reopening for good cause.




                                                  10
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 11 of 15




 III.   PLAINTIFF MUST ARBITRATE ON AN INDIVIDUAL BASIS.

        A.      This Court Should Enforce Section 21.1(b)’s Class Action Waiver Provision.

        The Plan Document contains a “Class Action Waiver” provision, which provides that “[a]ll

 Covered Claims must be brought solely in the Claimant’s individual capacity and not in a

 representative capacity or on a class, collective, or group basis.” Ex. A, § 21.1(b). In case that

 were not clear enough, Section 21.1(b) goes on to reiterate that “[e]ach arbitration shall be limited

 solely to one Claimant’s Covered Claims, and that Claimant may not seek or receive any remedy

 which has the purpose or effect of providing additional benefits or monetary or other relief to any

 Eligible Employee, Participant or Beneficiary other than the Claimant.” Id.

        Section 21.1(b) also explains that Claimants may arbitrate claims under 29 U.S.C.

 § 1132(a)(2) as to their individual accounts only. Ex. A, § 21.1(b). Next, the Plan Document

 reiterates that “[t]he arbitrator(s) shall consequently have no jurisdiction or authority to compel or

 permit any class, collective, or representative action in arbitration, to consolidate different

 arbitration proceedings, or to join any other party to any arbitration.” Id.

        If Plaintiff were to contest that Section 21.1(b) applied to any arbitration proceeding he

 might bring (as he has, in filing a putative class action), the Plan Document specifies that this Court

 (not the arbitrator) should resolve that issue: “[a]ny dispute or issue as to the applicability or

 validity of this Section 21[.1](b) (the ‘Class Action Waiver’) shall be determined by a court of

 competent jurisdiction.” Id. In other words, the Plan Document leaves for this Court to decide

 questions regarding the applicability and validity of the Class Action Waiver. See, e.g., 20/20

 Commc’ns, Inc. v. Crawford, 930 F.3d 715, 718-19 (5th Cir. 2019) (“[C]lass arbitrability is a

 gateway issue for courts, not arbitrators, to decide, absent clear and unmistakable language to the

 contrary”).




                                                   11
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 12 of 15




        The Plan Document also provides that the Class Action Waiver provision in Section

 21.1(b) is a “material and non-severable” term, and that “[i]n the event a court of competent

 jurisdiction were to find these requirements to be unenforceable or invalid, then the entire

 Arbitration Procedure . . . shall be rendered null and void in all respects.” Ex. A, § 21.1(b).

        Thus, the Plan Document leaves for the Court to decide any dispute related to the

 enforceability of the Class Action Waiver provision—and for reasons provided below, the Court

 should conclude that the provision must be enforced.

        B.      Enforcement of This Individual Arbitration Provision—and Waiver of Class
                or Representative Arbitration—is Required.

        The Supreme Court has held that class action waivers in arbitration provisions are valid

 and enforceable. “In the [FAA], Congress has instructed federal courts to enforce arbitration

 agreements according to their terms—including terms providing for individualized proceedings.”

 Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1619 (2018). The Court repeatedly has held that

 individualized arbitration provisions are enforceable even for claimants who seek to vindicate

 important statutory rights.    See American Express, 570 U.S. at 233 (upholding individual

 arbitration of antitrust claims); AT&T Mobility LLC, 563 U.S. at 344 (invalidating California state

 law that required availability of class-wide arbitration and enforcing class arbitration waiver);

 Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 35 (1991) (upholding individual arbitration

 of age discrimination claims brought under the ADEA).

        These decisions reflect that the enforcement of arbitration provisions “is a matter of

 contract” that courts “must rigorously enforce . . . according to their terms.” American Express,

 570 U.S. at 233; Dorman II, 780 F. App’x at 514 (“Because ‘arbitration is a matter of contract,’

 the Provision’s waiver of class-wide and collective arbitration must be enforced according to its

 terms, and the arbitration must be conducted on an individual basis.”) (citation omitted).



                                                  12
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 13 of 15




 The Supreme Court enforces these prohibitions on class-wide arbitration even when doing so

 might mean that the resulting expected recovery in an individual arbitration would be dwarfed by

 the cost of arbitrating the claim. See American Express, 570 U.S. at 232; AT&T, 563 U.S. at 531

 (rejecting argument that class arbitration was needed for claims “that might otherwise slip through

 the legal system”).

        The Class Action Waiver in Section 21.1(b) provides expressly that: “[a]ll Covered Claims

 must be brought solely in the Claimant’s individual capacity and not in a representative capacity

 or on a class, collective, or group basis,” and describes remedies available for claims under 29

 U.S.C. § 1132(a)(2). Notably, enforcing the Class Action Waiver would not affect the remedies

 that Plaintiff could obtain under ERISA. Whether Plaintiff proceeded in arbitration or federal

 court, he personally would recover an amount limited only to the adverse impact on his individual

 Plan account. See LaRue v. DeWolff, Boberg & Assocs., Inc., 552 U.S. 248, 256 (2008) (29 U.S.C.

 § 1132(a)(2) in the context of defined contribution plans (like ESOPs) “authorize[s] recovery for

 fiduciary breaches that impair the value of plan assets in a participant’s individual account”).

        Consequently, this Court should order that any arbitration must be on an individual basis.8


 8
   To the extent Plaintiff cites recent opinions from the Northern District of Illinois or Second
 Circuit in support of an argument that the Class Action Waiver provisions impermissibly restrict
 claims under 29 U.S.C. § 1132(a)(2), such an argument should fail. Neither opinion is binding on
 this Court and both are distinguishable.
         First, in Smith v. GreatBanc Trust Co., No. 20 C 2350, 2020 WL 4926560 (N.D. Ill. Aug.
 21, 2020), the court denied a motion to compel arbitration in part based on its conclusion that a
 provision requiring individual arbitration interfered with ERISA’s remedial scheme as to claims
 under 29 U.S.C. § 1132(a)(2). Id. at *4. Smith is currently on appeal before the Seventh Circuit.
 The court quoted a Supreme Court case for the proposition that, under 29 U.S.C. § 1132(a)(2),
 claims are “‘brought in a representative capacity on behalf of the plan as a whole’” and “extend[]
 to the entire plan.” Smith, 2020 WL 4926560, at *4 (quoting Mass. Mutual Life Ins. Co. v. Russell,
 473 U.S. 134, 142 n.9 (1985)). Critically, Smith involved an ESOP (like this Plan), which is a type
 of defined contribution plan—whereas Russell involved a defined benefit plan. And the two types
 of ERISA plans are markedly different. “A defined contribution plan ‘provides for an individual
 account for each participant and for benefits based solely upon the amount contributed to the


                                                  13
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 14 of 15




 IV.     THE COURT SHOULD AWARD DEFENDANTS’ ATTORNEYS’ FEES AND
         COSTS, AS PROVIDED UNDER THE PLAN DOCUMENT.

         The Plan Document provides for an award of attorneys’ fees to any party required to

 enforce the arbitration provision. See Ex. A, § 21.2. Plaintiff’s filing of the Complaint (and refusal

 to dismiss it) necessitated this Motion. Defendants thus are entitled to reimbursement of attorneys’

 fees, costs, and any other expenses incurred with respect to moving to compel arbitration. See

 Lamkin v. Morinda Properties Weight Parcel, LLC, 440 F. App’x 604, 610 (10th Cir. 2011)

 (awarding fees where contracts included a similar arbitration enforcement provision).




 participant’s account,’” and “[a] defined benefit plan . . . , consists of a general pool of assets rather
 than individual dedicated accounts” “‘where the employee, upon retirement, is entitled to a fixed
 periodic payment.’” Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 439 (1999). Indeed, the
 Supreme Court later explained in LaRue that “our references to the ‘entire plan’ in Russell, which
 accurately reflect the . . . defined benefit context, are beside the point in the defined contribution
 context.” LaRue, 552 U.S. at 255-56 (emphases added). As noted above, a defined contribution
 plan participant has an interest in his or her plan account only. Id. Therefore, the court in Smith
 erred in relying on Russell to conclude that an ESOP participant has a right to bring a 29 U.S.C.
 § 1132(a)(2) claim on behalf of the entire plan and other participants.
         Second, in Cooper v. Ruane Cunniff & Goldfarb Inc., 990 F.3d 173 (2d Cir. 2021), the
 Second Circuit held that ERISA claims did not fall within the scope of the terms of an arbitration
 provision in an employee handbook. Id. at 183-84. That makes Cooper factually distinguishable,
 because here the Plan Document plainly requires arbitration of ERISA claims like those in
 Plaintiff’s Complaint. Still, Plaintiff may argue that the Class Action Waiver is unenforceable
 based on dicta from the decision, where the court suggested that there may be some “tension”
 between requiring individual arbitration of ERISA claims under 29 U.S.C. § 1132(a)(2) and
 following a prior Second Circuit case, Coan v. Kaufman, 457 F.3d 250 (2d Cir. 2006), in which
 the court required a plaintiff suing under 29 U.S.C. § 1132(a)(2) to demonstrate that she would
 represent absent plan participants adequately. Cooper, 990 F.3d at 184-85 (citing Coan, 457 F.3d
 at 261-62). Importantly, the Second Circuit acknowledged that the potential “tension” “would not
 necessarily justify, on its own, a countertextual reading of an arbitration agreement that applied to
 a given circumstance.” Cooper, 457 F.3d at 185 (emphasis added). In other words, the Cooper
 dicta in and of itself should not justify invalidating the individual arbitration requirement in
 Section 21.1(b). Regardless, there is no “tension” here because protecting absent participants is
 not an issue in this case, as it was in Coan; if Plaintiff followed the Plan Document he would not
 be suing as a representative, but would be arbitrating as an individual with no effect on other
 accounts. And in any event, the “tension” to which Cooper refers was caused by requirements in
 Coan, a case that does not bind this Court.


                                                    14
Case 1:21-cv-00304-RBJ Document 34 Filed 05/10/21 USDC Colorado Page 15 of 15




                                           CONCLUSION

        The Court should compel Plaintiff to arbitrate his claims on an individual basis pursuant to

 the terms of the arbitration provision in the Plan Document. In the interim, the Court should stay

 this case, or, in the alternative, dismiss and administratively close it. Either way, the Court should

 award Defendants their attorneys’ fees and costs incurred in seeking this relief.


  DATED: May 10, 2021                                    Respectfully submitted,

  /s/ Randall H. Miller                                  /s/ Lars C. Golumbic
  BRYAN CAVE LEIGHTON PAISNER LLP                        GROOM LAW GROUP, CHARTERED
  Randall H. Miller                                      Lars C. Golumbic
  1700 Lincoln Street, Suite 4100                        William J. Delany
  Denver, CO 80203                                       Paul J. Rinefierd
  Phone: (303) 866-0572                                  1701 Pennsylvania Avenue, NW
  Email: randy.miller@bclplaw.com                        Washington, D.C. 20006
                                                         Phone: (202) 857-0620
  Barbara A. Smith                                       Fax: (202) 659-4503
  211 N. Broadway, Suite 3600                            Email: lgolumbic@groom.com
  Saint Louis, MO 63102                                  wdelany@groom.com
  Phone: (314) 259-2367                                  prinefierd@groom.com
  Email: barbara.smith@bclplaw.com
                                                         Counsel for Defendant Argent Trust
  William Bard Brockman                                  Company
  1201 West Peachtree Street, NW
  One Atlantic Center, 14th Floor
  Atlanta, GA 30309-3488
  Phone: (404) 572-6600
  Email: bard.brockman@bclplaw.com

  Counsel for Envision Defendants

                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 10, 2021, a true and correct copy of the foregoing
 DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND TO STAY PURSUANT TO
 SECTIONS 3 AND 4 OF THE FEDERAL ARBITRATION ACT OR, IN THE ALTERNATIVE,
 TO DISMISS FOR LACK OF JURISDICTION was sent to all counsel of record via the CM/ECF
 system.

                                                        /s/ Randall H. Miller
                                                        Randall H. Miller



                                                  15
